OPINION OF THE COURT
Per Curiam.
By order of this Court, dated September 30, 1996, the respondent was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (l) (1) (i), (ii) and (iii), based upon a finding that he is guilty of professional misconduct immediately threatening the public interest based upon his failure to submit answers to multiple complaints of professional misconduct, his substan*163tial admissions under oath, and other uncontroverted evidence of professional misconduct. By the same order, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent and the matter was referred to the Honorable Morrie Slifkin, as Special Referee, to hear and report, with a hearing to be conducted within 30 days. On November 7, 1996, the order was served on a person of suitable age and discretion at the respondent’s residence. It was subsequently confirmed that the order had been received by the respondent. On November 20, 1996, a copy of the order was mailed to the respondent at the address at which he was previously served.
The Grievance Committee now moves to discipline the respondent based upon his default. The respondent was served with the notice of motion and accompanying affirmation in Florida on January 13, 1997. The respondent has failed to respond to the motion to impose discipline upon his default.
The charges against the respondent, if established, would require the imposition of a disciplinary sanction. Inasmuch as the respondent has chosen not to appear or answer, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Santucci, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Joseph Dominic Sloboda, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Joseph Dominic Sloboda is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, *164Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.